Mr. Justice Duncan delivered the opinion of the court. 3. Master and servant, § 137*—when master not liable for dangers of place to work or appliances. Master may employ a competent servant to demolish or to make a well known dangerous place or appliance safe without being liable because such place or appliance is dangerous to the employe. 4. Master and servant, § 681*—when evidence of employer’s ownership or construction of signboard sufficient to go to the jury. In an action by an employe to recover for injuries sustained while employed in repairing signboards for defendant, alleging that the injury was sustained by reason of defective construction of the framework, evidence that defendant directed plaintiff to repair the signboard and that plaintiff's boss was the man who had the work before, held sufficient evidence to go to the jury on the question of whether the framework belonged to or was constructed by defendant.